IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

GRANT MICHAEL CAMADINE,               NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-2846

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 3, 2015.

An appeal from an order of the Circuit Court for Duval County.
Mark J. Borello, Judge.

Nancy A. Daniels, Public Defender, and Steven L. Seliger, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., BENTON and KELSEY, JJ., CONCUR.